.“= 7

,--' .:,_‘E;‘i i,"_'_ fl __ CGU,?
IN THE UNITED S'I`ATES DISTRICT (:OUR"l11 ‘ ~‘ -:"-'l..f-'Z?:"j
FoR THE DISTRICT oF MARYLAND gm ;;;>;.; 5 5 FH 12. ga

 

VICTOR STANLEY, INC. * '-:- |L __::
Plaintiff d * E"_: `y‘m____m__m:w% UE]"_i :.T \i,
vs. * CIVIL ACTION NO. RDB-O6-2662
SCH Enterprises, LLC, et al. *
Defendants *
x * >a< >1< a >1< >l< x =¢< >+< s >»< >i<

MEMORANDUM AND oRDER
' Plaintiff, Victor Stanley Inc. (“VSI”), moves this Court to hold Defendants Mark
Pappas (“Pappas”) and SCI-I Enterprises, LLC (“SCH”) in contempt of Court, asserting that
Defendants had not fully complied with this Court’s Order (ECF No. 828). (Pl.’s Mot., ECF
No. 845.) This Court ordered Defendants to fully comply with this Court’s Order or to appear
in this Court to show cause why they should not be held in civil contempt and subject to
possible fine and/ or incarceration.` (ECF N_o. 850.) A Show Cause hearing was held on
Wednesday, April 10, 2019, during which Defcndants demonstrated partial compliance with
this Court’s Order. The hearing was continued to Wednesday, April 17, 2019.
At issue are the following:
a. SCH Enterprises, LLC shall make the requested
assignments and transfers pursuant to ECF No. 828 11

l.a. in Consultation with Plaintiff and in the form of
papers acceptable to Plaintiff;

b. Defendants shall produce the information as clarified
by ECF No. 834 1l 3 to include sales and net margins
of the applicable products for the last three years;

c. Defendants shall make a cash payment of $lO0,00()
from SCH Enterprises, LLC _or Mark Pappas to Victor
Stanley, lnc.

Mem. & Order 5 (ECF No. 850). During the April 10, 2019 hearing, Defendants signed an
assignment document that was acceptable to Plaintiff, produced sales and margin information
related to applicable products that this Court ruled acceptable for the purpose of Magistrate
_`]udge Sullivan’s use in valuation,1 and averred to having wired $5(),000 of the 3100,000
payment obligation The hearing was continued to April 17, 2019, with an order to Defendants
to appear and provide full documentation of all accounts of any nature to which Pappas has
access. (ECF No. 869.)

This Court has received confirmation this morning from Plaintiff that it not only
received the §§50,000 wire transfer, but also has now received additional wire transfers of
335,000, $1(),000, and $5,000, which completes Defendants’ payment obligation that was
ordered. Accordingly, this Court shall cancel the continuation of the Show Cause hearing for
April 17, 2019. Further, Plaintist Motion for Order to Show Cause and Finding in Contempt
of Court (ECF No. 845), which was GRANTED IN PART by the Order to Show Cause
(ECF No. 850) is now DISMISSED AS MOOT.

This Court remains concerned that there remains a substantial shortfall in Defendants’
obligation to pay the full amount of the April 2016 Sanctions Award of $1,281,315.91 (ECF

No. 722). Therefore, Plaintiff and Defendants shall file a monthly joint status report relating

 

1 Reminding Defendants that they would be bound by the valuation determined by Magistrate judge
Sullivan using the numbers that they provided

the progress of payments on this award. The joint status report shall be filed on the 15th of
each month, commencing l\/Iay 15, 2019, until further Order of this Court.

In sum,

1. The continuation of the Show Cause hearing scheduled for April 17,
2019 at 2:00 p.m. ET is hereby cancelled.

2. Plaintiff’s Motion for Order to Show Cause and Finding in Contempt of
Court (ECF No. 845) is hereby DISMISSED AS MOOT.

3. Parties shall report on Defendants’ progress toward full satisfaction of
the April 2016 Sanctions Award by filing a joint Status Report on the
15th of each month, commencing May 15, 2019, until further Order of
this Court.

Date: April 16, 2019.

f&,.|?. Z! §§

Richard D. Bennett
United States Districtjudge

